Title: To George Washington from Thomas Mifflin, 22 July 1794
From: Mifflin, Thomas
To: Washington, George


               
                  Sir.
                  Phila. 22d July ’94
               
               I have received a Letter from the Secretary of War, dated the 21st instant, in which he informs me of your intention to appoint a Commissioner, for the purpose of holding a Treaty with the Six Nations at Canandarquay, on the 15th of September next; and I shall, with all possible dispatch, transmit, for your information, the documents relating to the title of Pennsylvania, so far as it is founded on a purchase of the Indian claims, within the limits particularly designated in the late Council at Le Boeuf.  But, at the same time, I wish it to be clearly understood, that, on my part, no assent is given to any proposition, that shall bring into doubt, or controversy, the rights of the State.
               With respect to the opinion expressed by the Secretary of War,
                  
                  that (before the lapse of the period, during which, it is thought, the Presqu’-isle settlement may lawfully be suspended) there is a sufficient time for holding a Treaty with the Six Nations, if begun about the middle of September, I confess my judgment has not dictated the same conclusion, from a consideration of the circumstances, which the case presents to my view: It is true, as the Secretary of War observes, that the enlistments of the Troops do not expire ’till the 1st of December, and that they may be continued until the meeting of the Legislature, that is until the 2nd of December: but, independent of the various casualties, which usually protract, and sometimes defeat, the project of Indian Treaties, it must be obvious, that a knowledge of the result of a Treaty held at Canandarquy, on the 15th of Septr cannot reasonably be expected in the City till the middle of October; that after knowing the result a fortnight or three weeks must necessarily be employed in notifying the Commissrs, and in the prosecution of their journey to Presqu’-isle; and that by a progress of this kind the surveys must be executed (if any men, indeed, can then be found so hardy as to undertake the task) in the depth of winter, and at the very moment, when the authority for affording protection to the Commissioners expires by its own limitation.
               Nor is the subject without embarrassment when we consider it, in relation to the bounties offered to the persons who shall actually inhabit and reside within the Town on or before the 1st of May 1795; for no residence can take place till the surveys are returned; and the surveys cannot be returned under the circumstances which have been remarked, till the winter and its effects have probably rendered it impracticable to travel to the settlement within the limited period. Not only may public policy be thus defeated, but the hope of many adventurous individuals will be totally destroyed.
               Under the impression of these sentiments, I might be tempted to express a wish that an earlier day should be fixed for holding the proposed Treaty; but that a sense of duty suggests an impropriety in the slightest interference upon the occasion. I will content myself, therefore, with informing you, that I shall instruct the Commissioners to hold themselves in readiness to perform their trust, as soon as the Treaty is over: if the issue is favorable to our object, they will be authorised immediately to proceed
                  
                  to Presqu’-Isle; but if the Indians should continue to menace opposition, directions will be given to wait for a farther communication from me.  In the latter event I shall rely upon receiving the Military aid of the Genl Govermt, not only to prevent any inconvenience that may arise from the expiration of the Pennsylvania enlistments, but effectually to subdue that resistance to the execution of the law of Pennsyla, which its suspension, by giving time and confidence to our ill disposed neighbours must naturally increase. I am, with perfect respect, Your Excellency’s Most Obedt Hble Sert
               
                  (signed) Tho. Mifflin
               
            